Per Cdriam,
Mason, Chief Justice.
The main question in this case, is, whether the action of account, can be legally brought fa this territory 1 Our statutes do not authorize it; and if recognized and sustained, it must be as a feature of the common law. At common law, it was allowed, but has now, almost, if not entirely become obsolete, even in England, where it has scarcely been resorted to for the last century and a half. We. believe it is recognized in none of the States which have a Chancery Court, unless authorized or regulated by statute. Many of the proceedings under this form of action are extremely inconvenient and wholly unadapted to our condition and mode of practice. We think it a useless form of action, into which it is wholly unnecessary for us to undertake the difficult, if not impracticable task of infusing life and vigor. The judgment below will therefore be reversed.